INZER, Justice:
Appellant Lee Roy Hampton was indicted, tried and convicted in the Circuit Court of Adams County for the crime of manslaughter by culpable negligence. He was sentenced to serve a term of five years in the State Penitentiary, and from this conviction and sentence he appeals. We affirm.
The evidence on behalf of the state established that appellant was operating a motor vehicle on the wrong side of the highway while in an intoxicated condition, and as a result thereof, his vehicle collided with the vehicle in which Mrs. Jamie Lou Nettles was a passenger. As a result of the collision, Mrs. Nettles was killed. Appellant left the scene of the accident and was apprehended a short time later. Appellant admitted that he was driving one of the vehicles involved in the accident but denied that he was driving on the wrong side of the road or that he was intoxicated.
We have carefully examined the errors assigned as grounds for reversal of this case, and we find no reversible error in this record. The proof on behalf of the state was sufficient to justify the jury in finding the defendant guilty and its verdict is not against the overwhelming weight of the evidence. The error, if any, in the instructions to the jury was harmless under the facts and circumstances of this case.
There being no reversible error, this case is affirmed.
Affirmed.
ETHRIDGE, C. J., and RODGERS, JONES and BRADY, JJ., concur.